Citation Nr: 1545139	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  10-22 894A	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable evaluation for non-small-cell carcinoma of the left upper lobe (lung cancer) on and after February 1, 2009.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1949 to October 1952, January 1953 to September 1969, and April 1970 to November 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Initially, the RO granted service connection for lung cancer in a June 2008 rating decision and assigned a 100 percent evaluation, effective from January 7, 2008.  In an August 2008 rating decision, the RO proposed to reduce the total evaluation to noncompensable based on the Veteran's completion of cancer treatment and mandatory VA examination.  See 38 C.F.R. § 4.97, Diagnostic Code 6819, Note (2015).  In the November 2008 rating decision on appeal, the RO reduced the lung cancer evaluation to noncompensable, effective from February 1, 2009; the Veteran expressed disagreement with the noncompensable portion of the evaluation.  See also June 2010 substantive appeal and August 2015 Bd. Hrg. Tr. at 2 (issue on appeal confirmed immediately prior to hearing).  Based on the foregoing, the Board finds that this appeal is from the initial evaluation assigned following the grant of service connection for the lung cancer disability and has been recharacterized to more accurately reflect the nature of the claim.

The Veteran was scheduled for a hearing before a Decision Review Officer at the RO in March 2015; however, he cancelled his request in a February 2015 written statement.  A hearing was held before the undersigned Veterans Law Judge (VLJ) at the RO in August 2015.  A transcript of the hearing is of record.  The VLJ held the record open for a 30-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran did not submit any additional evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal, with the exception of notification letters for the above hearings.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required for an additional VA examination.  The most recent VA examination was in March 2015.  The examiner stated that the results of the contemporaneous pulmonary function test (PFT) did not accurately reflect the Veteran's current pulmonary function.  Specifically, the examiner explained that the PFT was attempted but could not be completed because the Veteran was unable to comply and understand the test instructions.  During the August 2015 Board hearing, the Veteran stated that he "couldn't pass the breathing test."  The Veteran's representative also indicated that he wanted to submit more recent private treatment records that would support his claim for a higher evaluation; however, the Veteran did not submit any additional records following the hearing.  See August 2015 Bd. Hrg. Tr. at 2-5.  Based on the foregoing, the Board finds that a new examination fully addressing the necessary rating criteria is required to ascertain the current severity and manifestations of the service-connected lung disability.  

On remand, the Veteran will have another opportunity to submit or request that VA attempt to obtain any additional treatment records from his non-VA providers.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lung cancer.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  A specific request must be made for any non-VA treatment the Veteran has received, including from the providers identified during the Board hearing.  See August 2015 Bd. Hrg. Tr. at 3-5.

2.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file the radiograph report from the July 2008 VA examination, as referenced in the March 2015 VA examination report.  If the requested record is not available, or the search for any such record otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain this record must continue until it is determined that it does not exist or that further attempts to obtain it would be futile.  The non-existence or unavailability of such record must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran a VA examination to ascertain the severity and manifestations of his service-connected non-small-cell carcinoma of the left upper lobe (lung cancer).  Any studies, tests, and evaluations deemed necessary by the examiner must be performed, including a PFT.  The claims file must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The examiner must report all signs and symptoms necessary for evaluating the Veteran's lung disability under the rating criteria and in accordance with the appropriate Disability Benefits Questionnaire worksheet.  If there is a medical reason that the Veteran is unable to complete the PFT (as opposed to difficulty understanding the test instructions), the examiner must state so in the report and provide an explanation consistent with 38 C.F.R. § 4.96(d)(1) (2015).  It is noted that the March 2015 VA examiner attempted to administer a PFT; however, the test could not be completed because the Veteran was unable to comply and understand the test instructions.

The examiner must also identify and describe any residuals of the service-connected lung disability, including any surgical scars, and provide the necessary findings in accordance with the appropriate Disability Benefits Questionnaire worksheet.  If the examiner deems additional examinations are warranted by a different examiner, such shall be ordered. 

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

